Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 11, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155811(50)(53)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SONG YU and SANG CHUNG,                                                                            Elizabeth T. Clement,
                                                                                                                      Justices
            Plaintiffs-Appellees,
                                                                    SC: 155811
  v                                                                 COA: 331570
                                                                    Ingham CC: 14-001421-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on May 8, 2018, is
  accepted for filing. On further order of the Chief Justice, the motion of the Insurance
  Alliance of Michigan to file a brief amicus curiae on or before June 5, 2018, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 11, 2018
                                                                               Clerk